             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FARRUH PULATOV,           :
            Petitioner,   :                  1:18-cv-0934
                          :
     v.                   :                  Hon. John E. Jones III
                          :
CRAIG A. LOWE, WARDEN OF  :
PIKE COUNTY CORRECTIONAL :
FACILITY,                 :
              Respondent. :

                                  ORDER

                               June 27, 2019

      NOW THEREFORE, upon consideration of the Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), and for the reasons set forth in the

Court’s Memorandum of the same date, it is hereby ORDERED that:

      1.     The Petition for Writ of Habeas Corpus is GRANTED in part.

      2.     An Immigration Judge shall afford Petitioner an individualized bond
             hearing within thirty (30) days from the date of entry of this Order.

      3      The Immigration Judge shall make an individualized inquiry into
             whether detention remains necessary to fulfill the purposes of
             ensuring that the Petitioner attends removal proceedings and that his
             release will not pose a danger to the community.

      4      At this hearing, the government shall bear the burden of presenting
             evidence and proving that Petitioner’s continued detention is
             necessary to fulfill the purposes of the detention statute.
5.   The Clerk of Court is directed to CLOSE this case.


                              s/ John E. Jones III
                              John E. Jones III
                              United States District Judge
